UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-6020


KEVIN HOWARD,

                   Plaintiff - Appellant,

             and


DEAN WILLIAMS,

                   Plaintiff,

             v.

WARDEN M. PETTIFORD; LIEUTENANT SHAWNCE, Lieutenant SIS at
FCI-Bennettsville; LIEUTENANT MILLER, Lieutenant at FCI-
Bennettsville; DOCTOR RINCE, Doctor and Head Psychologist at
FCI-Bennettsville; DOCTOR BARROUS, Doctor and Medical Director
at FCI-Bennettsville; D. BOWENS, Captain at FCI-Bennettsville,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:07-cv-00887-RBH)


Submitted:    February 28, 2008               Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Howard, Appellant Pro Se.     Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin Howard appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court. Howard v. Pettiford, No.

9:07-cv-00887-RBH (D.S.C. Oct. 23, 2007).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -